Citation Nr: 0509551	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  04-04 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), denying the veteran's claim for 
service connection for retinitis pigmentosa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that in the veteran's report of medical 
history for his entrance examination for service, he checked 
"Yes" for eye trouble.  In addition, the examiner noted 
that the veteran had a vision defect class II with glasses.  
The veteran was found qualified for service.  In January 
1967, the veteran was noted to have poor vision at night.   
In October 1967, the veteran was diagnosed with retinitis 
pigmentosa.  In the October 1967 report of the Medical Board 
(MB), the MB found the veteran's retinitis pigmentosa to pre-
exist service and opined that his retinitis pigmentosa was 
not aggravated by service.  The veteran was then discharged 
from service.

In March 2003, the RO denied the veteran's claim for 
retinitis pigmentosa because they found the disability 
existed prior to his service.  The RO relied on the findings 
of the October 1967 MB.  In addition, the RO noted that 
retinitis pigmentosa is a congenital disease.  Although the 
MB found that the veteran's retinitis pigmentosa pre-existed 
his service, there is no medical evidence of record to 
support such a finding.  In addition, the General Counsel 
opinion, VAOPGCPREC 82-90, holds that veterans can be granted 
service connection for diseases of congenital, developmental, 
or familial origin, such as retinitis pigmentosa, if the 
evidence as a whole establishes that the familial conditions 
in question were incurred in or aggravated by service.

Therefore, the Board concludes that a VA examination is 
necessary to determine whether the veteran clearly and 
unmistakably had retinitis pigmentosa prior to service.  If 
he is found to have had retinitis pigmentosa prior to 
service, a determination is needed on whether that condition 
was aggravated by his service.  Therefore, this case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for retinitis 
pigmentosa.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by an 
ophthalmologist to determine the etiology 
of the retinitis pigmentosa.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to any currently 
present retinitis pigmentosa: 

Is it at least as likely as not that 
the veteran's retinitis pigmentosa 
initially manifested during his 
period of active service from 
December 1966 to December 1967?

With respect to any manifestations 
of retinitis pigmentosa found to be 
present in service, did the 
manifestations clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any manifestations 
of retinitis pigmentosa that the 
examiner believes existed prior to 
the veteran's entrance onto active 
duty, did the manifestations clearly 
and unmistakably undergo a chronic 
increase in severity during or as a 
result of service?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

